UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2300


ANDERSSON GUSTAFSSON ADVOKATBYRA KB,

                Plaintiff – Appellant,

          v.

RALPH D. GENUARIO; DR. MAIJA HARKONEN; JOHN PACKARD,

                Defendants – Appellees,

          and

ESCRUB SYSTEMS, INC.,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O'Grady, District
Judge. (1:10-cv-00632-LO-TRJ)


Submitted:   April 30, 2012                   Decided:   May 9, 2012


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Michael Holm, LECLAIR RYAN, PC, Alexandria, Virginia,
for Appellant. Ralph D. Genuario, Alexandria, Virginia; Dr.
Maija Harkonen, Alexandria, Virginia, Appellees Pro Se. Eric J.
Berghold, Robert H. J. Loftus, MCCANDLISH & LILLARD, PC,
Fairfax, Virginia, for Appellee John Packard.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Andersson       Gustafsson        Advokatbyra         KB   appeals       the

district court’s orders granting summary judgment in favor of

Appellee      John    Packard       on       the      Appellant’s          claim    of

misrepresentation,      denying     default        judgment      against    Appellees

Ralph Genuario and Maija Harkonen and dismissing the Appellant’s

claims   against     them,    and   denying        reconsideration.          We    have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm   for    the     reasons     stated      by    the    district     court.

Advokatbyra KB v. Genuario, No. 1:10-cv-00632-LO-TRJ (E.D. Va.

Sept. 7 & 26, 2011; Oct. 24, 2011).                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                         3